department of the treasury internal_revenue_service tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address org addre sec_501 te_ge eo examination commerce street dallas texas date date employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated november 20xx is hereby revoked and effective july 20xx you are no longer exempt under sec_501 a of the code our adverse determination was made for the following reasons internal_revenue_code sec_6001 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization’s exempt status internal_revenue_code sec_501 you have failed to provide documents to establish that you are organized and operated exclusively for exempt purposes within the meaning of contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 those returns should be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit of declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ' day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment by referring to the enclosed publication you may write to the tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at see the enclosed publication taxpayer_advocate_service - your voice at the irs for taxpayer_advocate telephone numbers and addresses taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours nanette m downing director eo examinations enclosures publication publication internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations attention jeffrey davis mailstop w meadowview road greensboro nc department of the treasury date date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if we issue a determination_letter to you based on technical_advice no further you may also request that we refer this matter for technical_advice as explained in publication administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code in lieu of letter provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination form_6018 envelope in lieu of letter schedule number or exhibit form 886-a rev date name of taxpayer june 20xx tax identification_number year period ended org ein explanations of items legend org - organization name chairman - chairman issue xx - date state - state president - president whether org qualifies for exemption under sec_501 as described in sec_501 of the internal_revenue_code facts org the organization was formed and incorporated in the state of state on january 20xx the organization was granted exemption from federal income taxes under internal_revenue_code irc sec_501 as described in sec_501 and further described in sec_509 on november 20xx the effective date of the organization’s exemption was determined to be january 20xx telephone contact was made with president the president of the organization on april 20xx to initiate an examination of the organization president indicated that she was unsure how long she would remain the president of the organization due to the organization’s loss of funding and also provided the contact information of chairman the chairman of the board and an officer for the organization upon discussing the examination with chairman it was agreed that the information needed would be provided at an available date a letter dated may 20xx was sent to the organization arranging an appointment to begin the examination process by reviewing the organization's books_and_records the letter indicated the examination was to take place on may 20xx at the organization’s office pincite 30am the letter also stated to contact the agent if the organization had any questions included with the letter were form_4564 information_document_request idr publication your rights as a taxpayer and a partially completed form_2848 power_of_attorney and declaration of representative on may 20xx chairman confirmed the receipt of the correspondence indicated the requested documents would be available and that president would be there to answer any questions during the interview on may 20xx with president she indicated that the organization had temporarily suspended its activities due to the suspension of its funding however they hoped to continue its activities after applying to have its funding reinstated according to president the funding for the organization was cut because of a dispute over the use of funds and the organization was suspended from being a community action agency which according to the state department of health and human service’s website is an organization that helps the poor in the areas of self- sufficiency employment housing education nutrition emergency assistance information and referral and income management by state in march of 20xx president indicated that the reason for the suspension was that the organization's governing documents did not meet the requirements regarding the selection of individuals the organization would provide assistance the type of assistance etc according to president to get the suspension lifted the organization had to submit a list of corrections and changes implemented regarding its governance documentation its program etc president also indicated that in the meantime some of the organization's former employees had decided to continue to volunteer their time for the organization form 886-a catalog number 20810w page‘ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items ein org year period ended tax identification_number name of taxpayer additional information to continue the examination was requested of the organization on july 20xx the additional information was to be sent to and received by the examining agent by july 20xx after not receiving a response from the organization chairman was contacted via telephone on august 20xx chairman returned the telephone call on august 20xx and indicated that she had not received the latest idr because the individual assigned to pick up the organization's mail had not provided her with the mailings chairman also indicated that the organization had been evicted from its location and all the documents were placed in storage according to chairman the organization’s board_of directors was to meet in an upcoming meeting in which the board planned to vote to file for bankruptcy and would disband after the meeting chairman was notified that if the organization did not plan to resume operations documents would have to be filed to dissolve and terminate the organization or risk the revocation of the organization’s tax exempt status chairman indicated that they would file the documentation to dissolve the organization june 20xx a letter along with an idr dated august 20xx was sent to the organization via chairman’s personal mailing address to request the documentation necessary to process the organization's termination the additional information was to be sent to and received by the examining agent by august 20xkx a voice mail message left august 20xx was received by the examining agent on august 20xx the voice mail message indicated that chairman requested an extension of the august 20xx deadline because she was working alone regarding the organization telephone contact was returned to chairman on august 20xx to an extension to the due_date a voice mail message was left for chairman granting an additional two weeks until september 20xx to submit the requested information a letter along with an idr dated september 20xx was sent to the organization via certified mail to chairman’s personal mailing address to again request the documentation necessary to process the organization’s termination the cover letter as well as the idr indicated request’ in bold letters clearly visible to reader of the correspondence the organization's response was to be received by the examining agent by october 20xx according to the tracking information from the united_states postal service usps after not having an individual to sign for the certified mail correspondence a notice was left for chairman on september 20xx identifying the post office location where the correspondence could be picked up chairman was allowed fifteen days to claim the certified mail correspondence from the post office the certified mailing correspondence was not claimed by chairman during the 15-day grace period the correspondence was returned to the sender as unclaimed on october 20xx see exhibit for the certified mail tracking information obtained from the usps’ website law internal_revenue_code irc sec_501 states that an organization described in subsection c or d shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 concerning feeder_organization or sec_503 concerning organizations engaged in prohibited_transactions sec_501 identifies in its subparagraphs the list of organizations referred to in subsection a form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer june 20xx tax identification_number year period ended org ein sec_501 exempts from taxation corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_501 states that the following organizations are referred to in subsection a religious or apostolic associations or corporations if such associations or corporations have a common treasury or community treasury even if such associations or corporations engage in business for the common benefit of the members but only if the members thereof include at the time of filing their returns in their gross_income their entire pro_rata shares whether distributed or not of the taxable_income of the association or corporation for such year any amount so included in the gross_income of a member shall be treated as a dividend received sec_509 states in part for purposes of this title the term private_foundation means a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than clauses vii and viii an organization which a normally receives more than one-third of its support in each taxable_year from any combination of - i gifts grants contributions or membership fees and ii gross_receipts from admissions sales of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business not including such receipts from any person or from any bureau or similar agency of a governmental_unit in any taxable_year to the extent such receipts exceed the greater of dollar_figure or percent of the organization's support in such taxable_year from persons other than disqualified persons as defined in sec_4946 with respect to the organization from governmental units or from organizations described in sec_170 other than in clauses vii and vili and b normally receives not more than one-third of its support in each taxable_year from the sum of - i gross_investment_income and ii the excess if any of the amount of the unrelated_business_taxable_income over the amount of the tax imposed by sec_511 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service org 886-a schedule number or exhibit explanations of items form rev date name of taxpayer sec_170 states in part that an organization that normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from a governmental_unit or from direct or indirect_contributions from the general_public june 20xx tax identification_number year period ended ein sec_6001 states in part that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6033 states in part that except as provided in paragraph every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6033 states in part that the above paragraph shall not apply to - i churches their integrated_auxiliaries and conventions or associations of churches ii any organization other than a private_foundation as defined in link sec_509 the gross_receipts of which in each taxable_year are normally not more than dollar_figure or iii the exclusively religious activities of any religious_order sec_7602 states in part that for the purpose of ascertaining the correctness of any return making a return where none has been made determining the liability of any person for any internal revenue tax or the liability at law or in equity of any transferee or fiduciary of any person in respect of any internal revenue tax or collecting any such liability the secretary is authorized - to examine any books papers records or other data which may be relevant or material to such inquiry to summon the person liable for tax or required to perform the act or any officer_or_employee of such person or any person having possession custody or care of books of account containing entries relating to the business of the person liable for tax or required to perform the act or any other person the secretary may deem proper to appear before the secretary at a time and place named in the summons and to produce such books papers records or other data and to give such testimony under oath as may be relevant or material to such inquiry and to take such testimony of the person concerned under oath as may be relevant or material to such inquiry sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and form 886-a catalog number 20810w page4 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended org operated exclusively for one or more purposes specified in that section meet either the organizational or operational_test it is not exempt if an organization fails to june 20xx ein sec_1_501_c_3_-1 specifies that with regard to the primary activities within the operational_test an organization will be regarded as operated exclusively for one or more exempt purposes only if purposes specified in sec_501 it engages primarily in activities which accomplish one or more of such exempt sec_1_501_c_3_-1 provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_6001-1 in conjunction with sec_1_6001-1 states in part that every organization exempt from tax under sec_501 must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deductions credits or other materials required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-2 states in part that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status revrul_59_95 concerns an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status revrul_72_369 states in part that in order for an organization to pass the operational_test the organization’s resources must be devoted to purposes that qualify as exclusively charitable taxpayer’s position form 886-a catalog number 20810w page5 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items june 20xx ein org org has not responded to telephone calls or certified mail the organization has not provided a position government’s position the exempt status of the org should be revoked because it fails to meet the requirements of sec_1_6033-2 by providing the information required by the internal_revenue_service for the purpose of inquiring into its tax exempt status according to sec_6033 of the internal_revenue_code every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe the organization has repeatedly been asked to submit information to the irs for purposes of inquiring into its tax exempt status but has failed to provide the requested information although the organization may have verbally terminated its activities this action does not absolve the organization of its requirements under sec_1_6001-1 in which every organization exempt from tax under sec_501 must keep such permanent books or accounts or records to substantiate the information required by sec_6033 and shall be kept at all times available for inspection by authorized internal revenue officers or employees and shail be retained as long as the contents thereof may be material in the administration of any internal revenue law furthermore as referenced by revrul_59_95 an organization_exempt_from_taxation under sec_501 that fails to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status may result in the termination of its exempt status multiple written requests were made for the organization to submit the necessary information to verify that it had officially dissolved as planned according to chairman in the telephone conversation that occurred on august 20xx the organization has failed to supply the requested information and has not returned phone calls regarding the inquiry into its tax exempt status the organization’s failure to follow the above regulations and requirements pertaining to requests made by the internal_revenue_service into an organization’s tax exempt status should result in the loss of its tax exempt status conclusion org does not qualify for tax exempt status under internal_revenue_code sec_501 as described in sec_501 the lack of any meaningful response to requests for information demonstrate that the organization has not met its obligations and responsibilities to maintain tax exempt status under sec_501 of the code revocation of the tax exempt status of org is proposed with an effective date of july 20xx form 886-a catalog number 20810w page6 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended org a closing conference was not held since the organization has repeatedly failed to respond to requests for information and attempts at communication june 20xx ein form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
